United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-10904
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

WALTER ALBERTO MEJIA-RUIZ

                     Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:04-CR-34-ALL-A
                        --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Walter Alberto Mejia-Ruiz (Mejia) appeals his sentence

following his guilty plea conviction for illegal reentry.       He

argues that the district court reversibly erred under United

States v. Booker, 543 U.S. 220 (2005), by sentencing him pursuant

to a mandatory application of the Sentencing Guidelines.       The

Government concedes that Mejia has preserved this issue for

appeal.   The Government, however, has not shown beyond a

reasonable doubt that the error was harmless.     See United States


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-10904
                               -2-

v. Walters, 418 F.3d 461, 463-64 (5th Cir. 2005).   Accordingly,

Mejia’s sentence is vacated, and this case is remanded for

resentencing.

     CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR

RESENTENCING.